         Case 1:17-cr-00548-PAC Document 448 Filed 01/22/21 Page 1 of 1

United States v. Joshua Schulte                                        September 15, 2020
Hon. Paul A. Crotty                                                           Page 1 of 1




                                                         January 22, 2021

BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

With consent of the government we write to seek a two week adjournment of the January 21,
2021, date for the defense’s reply in further support of his motion to dismiss the third
superseding indictment.

Thank you for your time and consideration.


                            Respectfully submitted,

                            Sabrina P. Shroff, Deborah Colson, Edward S. Zas
                            Counsel for Joshua A. Schulte


CC:    All Counsel of Record
              (via ECF)
